Title: Cotton Tufts to Abigail Adams, 6 February 1787
From: Tufts, Cotton
To: Adams, Abigail


     
      Boston Feby 6th. 1787
     
     Col. Jacob Davis not long since called upon me for the Payment of one of the Lots of Land in Vermont State which you recd. a Deed of and was not paid for, by his Brother Ebenr Davis whom he empowered for that Purpose. I accordingly paid it, he requested Interest from the Time the Deed was given, I did not conceive myself authorized to allow it as You did not give me any directions relative to it. He said it was customary and supposed You would allow it if present. As he desired me to mention it to You I wish You to write to me in your Next on the Subject. I also paid him £6. 8. 0 for Taxes on the Four Rights. The Tenure on which you hold these Rights, does not appear to me sufficiently secure. Mr. Davis could not give me any particular Information relative to them. I believe I must take Mastr. Charles or Thos in some Vacation and make a Tour there and see to the Safe recording &c of them. A very good Plan, but when shall I get Leisure.
     The Legislature have at length found it necessary to declare Rebellion existing in the Commonwealth. An Army under Genl Lincoln is employed to crush it. A few Days will in great Measure determine whether We shall have the Constitution remain or not. Whether we shall have Law and Justice administerd or not. A strange Infatuation has seized a great part of the People, Should I say two Thirds of the whole Body. It would not be far from the Truth. I flatter myself notwithstanding that their Eyes will be opened very soon and their Minds Yield to Conviction. this Evil I have As Sufficient Addresses have made to their Interests these have been in Vain. An Address to their Fears, is now tried, and I trust will be the only succesful Advocate.
     
     
      Feby. 7th.
     
     The Insurgents under Shays and the other officers Heads of the Army have not been much short of 3000. They have however crumbled away from Day to Day, since Genl Lincolns appearance in the Western Counties. After their Dispersion at Petersham (of which you have an Account in the News Papers new sent and which News came to hand (this Moment)) their Number appeared to be about 940, and they were shaping their Course to the County of Berkshire. The March of Genl Lincoln last Saturday Evening from Hadley and reaching Petersham the next Morning by 9 oc was perhaps as great an Enterprize as as ever been undertaken. A Snow Storm when they set out, followed about One or Two Clock the same Night with a Shift of Wind and excessive cold the Wind blowing like a Hurricane, till they reachd Petersham, suffering more with the blowing of the Snow and the severe cold, than can possibly be conceived off but by those who have been in similar Circumstances; no proper Place to halt for Refreshment. Yet they persevered with out murmuring, till they reached Petersham, a March of 30 Miles. Many were frost bitten.
     
     
      Feby 8.
     
     Shays with about 100 Men is said to be at Chesterfield in Newhampshire State—the riot dispersed. Gen. Lincoln is gone into the County of Berkshire, with his Army. The Insurgents there will probably submit, without much Difficulty. We have ordered two or three Regiments to be kept up for 3 or 4 months. And I hope we shall by and by get into a more orderly State. Should this Insurrection or rather Rebellion have prevailed here, it would undoubtedly have run through all the States. As the Papers will give You a particular Acctt. of the doings of the Genl Court and of Genl Lincolns’ Movements, I refer you to them for further Information.
      
     
      9th.
     
     Mr. John dind with me yesterday, he is solicitous of knowing with whom he is to purrsue his Studies in the Law after Commencement. If Mr. Adams has any particular Instructor in view, that he would prefer before any other and will give timely Notice, We shall pursue his orders, otherwise we shall act according to our best Discretion. At present We think that at least Part of the Three Years Study, may be under some Gentleman in the Country (or rather out of Boston): the Expence Less, and Advantages equal. I have consulted with several Gentleman and shall make every Enquiry that I think necessary to form a Result beneficial to your Son and to your Interest.
     The aforegoing has been wrote by Piece Meals, as I could catch an opportunity, and you must excuse the Errors of Your affectionate Friend and H sert
     
      C Tufts
     
     
      Pray remember me to Mr Adams Mr and Mrs Smith.
      Your Children here and all Friends well.
     
    